DETAILED ACTION
Response to Amendment
The amendment filed on 14 July 2021 has been entered. Claim 19 has been amended and is hereby entered. Applicant’s amendment to the Claims has overcome the objection previously set forth in the Non-Final Action mailed on 14 April 2021.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed on 14 July 2021, with respect to Claims 1-3 and 5-6 have been fully considered and are persuasive.  The rejection of Claims 1-3 and 5-6 has been withdrawn. The term “foundation” in the claims has been interpreted by the Examiner in light of the specification, particularly in Paragraph 0025, wherein the foundation is a “support post for roadway guardrails and guardrails systems formed utilizing the same”.
Applicant's arguments, see pages 11-14, filed on 14 July 2021, with respect to Claims 1, 6, 10, 15, and 19 have been fully considered but they are not persuasive.
Regarding Applicant’s argument, see pages 11-13, that the proposed modification to Cortell ‘715 would negate the preferred manufacturing method as well as the essential U-shaped configuration taught by Cortell ‘715, i.e. “post is preferably made of a metal stamping having a cross-sectionally U-shaped configuration”, the Examiner would like to point out that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123 (II). Further, the “essential U-shaped configuration” refers to the preferred and alternate embodiments (Figs. 1-10) of Cortell ‘715, and not the embodiment (Figs. 11-13) cited in the rejection. Lastly, the patentability of a product does not depend on its method of production or manufacturing method as stated in MPEP 2113. If the product in the claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Applicant’s argument, see page 13, that the mounting flange of Cortell ‘715  does not and cannot extend for the entire longitudinal length of the offset spacing plate, the Examiner respectfully disagrees and would like to point out that the mounting flange of Cortell 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cortell (US 6,595,715 B1) in view of McFarland (US 1,989,763 A).
With respect to Claim 1, Cortell (see annotated Figs. 11-13 on Page 5) discloses a one piece metal plate foundation (37) formed from a one piece metal plate (37) (see Abstract), comprising:
a main plate body (41a) extending the longitudinal length of the foundation from a top to a bottom of the foundation;
a front flange (40a) extending at an angle from a longitudinal portion of the main plate body in a first direction at a front edge of the main plate body (41a) and not extending beyond the main plate body (41a) in a direction opposite the first direction;
a rear flange (42) extending at an angle from at least a longitudinal portion of the main plate body at a rear edge of the main plate body (41a) and not extending beyond the main plate body (41a);
an integral offset spacing plate (41b) extending from the front edge of the main plate body (41a) above the front flange (40a) and extending laterally forward of the front flange (40a, to the right of Fig. 13) and with no mechanical fasteners coupling the offset spacing plate (41b) to the main plate body (41a); an
a mounting flange (43, 44) extending at an angle from at least a longitudinal portion of the offset spacing plate (41b) at a front edge (F) of the offset spacing plate (41b).

However, McFarland (Fig. 2) teaches a one piece metal plate post (3) (see Col. 2, lines 24-25) having a main plate body (11), a rear flange (13), and a front flange (12), the rear flange (13) extends at an angle from the main plate body (11) in a first direction and not extending beyond the main plate body (11), and wherein the front flange (12) extends at an angle from the main plate body (11) in a direction opposite the first direction and not extending beyond the first direction, the main plate body (11), the rear flange (13), and the front flange (12) forming a Z-shape post.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the one-piece metal plate foundation of Cortell such that the rear flange extends in a direction opposite the direction of which the front flange extends from the main plate body, forming a Z-shape post, as taught by McFarland for the purpose of providing “a very rigid support for the band sections” (or guardrails) and “a sufficient resiliency to withstand the force of a collision without breaking or buckling”. See Col. 2, lines 26-35.
With respect to Claim 2, Cortell in view of McFarland discloses the limitations set forth in Claim 1 and Cortell (see annotated Fig. 13 on Page 5) that the rear flange (42) and the front flange (40a) extend substantially perpendicular to the main plate body.
With respect to Claim 3, Cortell in view of McFarland discloses the limitations set forth in Claim 2 and Cortell (see annotated Fig. 13 on Page 5) that the offset spacing plate (41b) is substantially co-planar with the main plate body (41a).
With respect to Claim 4, Cortell in view of McFarland discloses the limitations set forth in Claim 3 and Cortell (see annotated Figs. 11-13 on Page 5) that the mounting flange (43, 44) extends substantially perpendicular to the offset spacing plate (41b) and wherein the mounting flange (43, 44) is capable of mounting a guardrail (45).
With respect to Claim 5, Cortell in view of McFarland discloses the limitations set forth in Claim 4 and Cortell (see annotated Figs. 11-13 on Page 5) that the rear flange (42) extends for the entire longitudinal length of the main plate body (41a).


    PNG
    media_image1.png
    861
    660
    media_image1.png
    Greyscale

With respect to Claim 6, Cortell in view of McFarland discloses the limitations set forth in Claim 5 and Cortell (see annotated Figs. 11-13 on Page 5) that the mounting flange (43, 44) extends for the entire longitudinal length of the offset spacing plate (41b).
Claim 10, Cortell (see annotated Figs. 11-13 on Page 5) discloses a guardrail system comprising:
a plurality of one-piece guardrail supporting posts (37), each one-piece post (37) formed from a one piece metal plate (see Abstract) and including;
i) a main plate body (41a) extending the longitudinal length of the one-piece post (37) from a top to a bottom of the one-piece post (37);
ii) a single front flange (40a) extending at an angle from a longitudinal portion of the main plate body (41a) in a first direction at a front edge of the main plate body (41a) and not extending beyond the main plate body (41a) in a direction opposite the first direction;
iii) a single rear flange (42) extending at an angle from at least a longitudinal portion of the main plate body (41a) at a rear edge of the main plate body (41a) and not extending beyond the main plate body (41a);
iv) an integral offset spacing plate (41b) extending from the front edge of the main plate body (41a) above the front flange (40a) and extending laterally forward of the front flange (to the right of Fig. 13) and with no mechanical fasteners coupling the offset spacing plate (41b) to the main plate body (41a); and
v) a single mounting flange (43, 44) extending at an angle in one direction from at least a longitudinal portion of the offset spacing plate (41b) at a front edge (F) of the offset spacing plate (41b) and not extending beyond the offset spacing plate in a direction opposite the one direction; and
at least one guardrail section (45) secured to each mounting flange (43, 44) of each guardrail supporting post (37).
Cortell fails to disclose that the rear flange extend in a direction opposite the first direction.
However, McFarland (Fig. 2) teaches a guardrail system having a one piece metal plate post (3) (see Col. 2, lines 24-25) having a main plate body (11), a rear flange (13), and a front flange (12), the rear flange (13) extends at an angle from the main plate body (11) in a first direction and not extending beyond the main plate body (11), and wherein the front flange (12) extends at an angle from the main plate body (11) in a direction opposite the first direction and 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the one-piece metal plate post of Cortell such that the rear flange extends in a direction opposite the direction of which the front flange extends from the main plate body, forming a Z-shape post, as taught by McFarland for the purpose of providing “a very rigid support for the band sections” (or guardrails) and “a sufficient resiliency to withstand the force of a collision without breaking or buckling”. See Col. 2, lines 26-35.
With respect to Claim 11, Cortell in view of McFarland discloses the limitations set forth in Claim 10 and Cortell (see annotated Fig. 13 on Page 5) that in each guardrail supporting post (37) the rear flange (42) and the front flange (40a) extend substantially perpendicular to the main plate body (41a).
With respect to Claim 12, Cortell in view of McFarland discloses the limitations set forth in Claim 11 and Cortell (see annotated Fig. 13 on Page 5) that in each guardrail supporting post (37) the offset spacing plate (41b) is substantially co-planar with the main plate body (41a).
With respect to Claim 13, Cortell in view of McFarland discloses the limitations set forth in Claim 12 and Cortell (see annotated Fig. 13 on Page 5) that in each guardrail supporting post (37) the mounting flange (43, 44) extends substantially perpendicular to the offset spacing plate (41b).
With respect to Claim 14, Cortell in view of McFarland discloses the limitations set forth in Claim 13 and Cortell (see annotated Figs. 11-13 on Page 5) that in each guardrail supporting post (37) the rear flange (42) extends for the entire longitudinal length of the main plate body (41a).
With respect to Claim 15, Cortell in view of McFarland discloses the limitations set forth in Claim 10 and Cortell (see annotated Figs. 11-13 on Page 5) that in each guardrail supporting post (37) the mounting flange (43, 44) extends for the entire longitudinal length of the offset spacing plate (41b).
With respect to Claim 19, Cortell (see annotated Figs. 11-13 on Page 5) discloses a one-piece plate foundation (37) formed from a one piece metal plate (37) (see Abstract) and comprising:

a single front flange (40a) extending at an angle from a longitudinal portion of the main plate body (41a) in a first direction at a front edge of the main plate body and not extending beyond the main plate body (41a) in the first direction;
a single rear flange (42) extending from at least a longitudinal portion of the main plate body (41a) at a rear edge of the main plate body and not extending beyond the main plate body; wherein the front flange (40a) is substantially parallel to the rear flange (42);
an integral offset spacing plate (41b) extending from the front edge of the main plate body (41a) above the front flange (40a) and extending laterally forward of the front flange (40a, to the right of Fig. 13) and with no mechanical fasteners coupling the offset spacing plate (41b) to the main plate body (41a); and
a single mounting flange (43, 44) extending at an angle in one direction from at least a longitudinal portion of the offset spacing plate (41b) at a front edge (F) of the offset spacing plate (41b) and not extending beyond the offset spacing plate (41b) in a direction opposite the one direction.
Cortell fails to disclose that the single rear flange extend in a direction opposite the first direction.
However, McFarland (Fig. 2) teaches a guardrail system having a one piece metal plate post (3) (see Col. 2, lines 24-25) having a main plate body (11), a rear flange (13), and a front flange (12), the rear flange (13) extends at an angle from the main plate body (11) in a first direction and not extending beyond the main plate body (11), and wherein the front flange (12) extends at an angle from the main plate body (11) in a direction opposite the first direction and not extending beyond the first direction, the main plate body (11), the rear flange (13), and the front flange (12) forming a Z-shape post.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the one-piece metal plate post of Cortell such that the rear flange extends in a direction opposite the direction of which the front flange extends from the main plate body, forming a Z-shape post, as taught by McFarland for the purpose of providing “a very rigid support for the band sections” (or guardrails) and “a sufficient .

Claims 7-9, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cortell (US 6,595,715 B1) in view of McFarland (US 1,989,763 A) as applied to Claims 1-6, 10-15, and 19 above, and further in view of Kronz et al. (CA 2849099 A1).
With respect to Claims 7 and 16, Cortell in view of McFarland discloses the limitations set forth in Claims 6 and 18 respectively but fails to disclose that the bottom of the main plate body is beveled.
However, Kronz et al. (Fig. 12) teaches that a bottom (18) of a main plate body of a foundation (10) is beveled.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the bottom of the main plate body of the foundation of Cortell in view of McFarland to be beveled as taught by Kronz et al. for the purpose of allowing easier penetration into the ground. See Paragraph 0010.
With respect to Claims 8 and 17, Cortell in view of McFarland discloses the limitations set forth in Claims 7 and 16 respectively and Kronz et al. (Fig. 12) further teaches that the bottom (18) of the main plate body (12) is beveled in both a lateral direction of the main plate body (12) and across a thickness of the main plate body (12).
With respect to Claim 9 and 18, Cortell in view of McFarland discloses the limitations set forth in Claims 7 and 16 respectively and Kronz et al. (Fig. 12) further teaches that a bottom of the rear flange (14) and the front flange (16) are beveled.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the bottom of the rear flange and the front flange of the foundation of Cortell in view of McFarland to be beveled as further taught by Kronz et al. for the purpose of further allowing easier penetration into the ground. See Paragraph 0010.
With respect to Claim 20, Cortell in view of McFarland discloses the limitations set forth in Claim 19 and Cortell (see annotated Figs. 11-13 on Page 5) discloses that the rear flange (42) and the front flange (40a) extend substantially perpendicular to the main plate body (41a), and 
Cortell in view of McFarland fails to disclose that the bottom of the main plate body is beveled.
However, Kronz et al. (Fig. 12) teaches that a bottom (18) of a main plate body of a foundation (10) is beveled. Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the bottom of the main plate body of the foundation of Cortell in view of McFarland to be beveled as taught by Kronz et al. for the purpose of allowing easier penetration into the ground. See Paragraph 0010.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXUS CAMERO/Examiner, Art Unit 3678         

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678